State, 108 Nev. 651, 657-58, 837 P.2d 1349, 1353 (1992) (distinguishing
Burton on the facts); and found that the letter was not sufficient on its
own to warrant a new trial. Based on this record, we conclude Chartier
has failed to demonstrate that the district court abused its discretion by
denying his motion. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                                     J.
                        Gibbons



Douglas                                   Saitta



cc: Hon. Kathleen E. Delaney, District Judge
     Lance J. Hendron
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                      2